Citation Nr: 1532354	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease with hyperlordosis lumbar spine, intervertebral disc syndrome.

2.  Entitlement to an effective date earlier than May 13, 2014 for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1993 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for degenerative disc disease with hyperlordosis lumbar spine, intervertebral disc syndrome with left lower extremity hyperesthesia and assigned a 10 percent evaluation effective September 8, 2009.  Jurisdiction subsequently transferred to the Reno, Nevada RO.

In a June 2013 rating decision, the Reno RO granted a separate 20 percent evaluation for radiculopathy of the left lower extremity effective August 9, 2011.    However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased initial disability rating remained in appellate status for both the period before and after August 9, 2011.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

A hearing was held in May 2014 before a Veterans Law Judge (VLJ) who has since retired.  A transcript of the hearing testimony has been associated with the claims file.  In a letter sent in April 2015, the appellant was offered the opportunity to present testimony at a new Board hearing before a different VLJ.  As the appellant did not respond within 30 days, this opportunity was deemed waived.

At the May 2014 Board hearing, the Veteran expressed his desire to withdraw the issue of entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy.  The Board dismissed the appeal as to that issue in an August 2014, and remanded the issue of entitlement to an increased initial evaluation for the service-connected lumbar disability for further development.  That development was completed, and the case was returned to the Board for appellate review.

In a subsequent February 2015 rating decision, the Reno RO granted service connection for right lower extremity radiculopathy, assigning a 10 percent evaluation effective May 13, 2014.  However, as this did not constitute a full grant of the benefits sought for the entire appellate period, the Veteran's claim for an increased initial disability rating for his service-connected lumbar disability remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

Also in the February 2015 rating decision, the Reno RO decreased the evaluation for service-connected left lower extremity radiculopathy from 20 percent to 10 percent disabling, effective November 26, 2014.  The Board notes that the period in which the Veteran may appeal this decision has not yet expired.  Additionally, as the record does not demonstrate that the Veteran has disagreed with this particular decision and subsequently perfected his appeal to the Board, the Board does not have jurisdiction to adjudicate the propriety of the decision decreasing the evaluation at this time.

In the February 2015 rating decision, the Reno RO also granted a TDIU, effective May 13, 2014.  As will be discussed in further detail below, the Board finds that the issue of entitlement to a TDIU was raised by the record as part and parcel of the Veteran's claim for an increased initial disability rating for degenerative disc disease with hyperlordosis lumbar spine, intervertebral disc syndrome.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   As a TDIU was granted by the Reno RO, but not for the entire appeal period, the issue of entitlement to an earlier effective date for the award of a TDIU has been raised and has been added to the issue list, above.

The Veteran requested waiver or compromise of an overpayment amount assessed due to receipt of separation pay in a March 2015 statement.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with supplemental VA examination and medical opinion; to obtain outstanding VA treatment records and a vocational rehabilitation file; and to adjudicate inextricably intertwined issues.

Pursuant to the Board's August 2014 remand directives, the Veteran was provided with an additional VA examination to assess the current severity and manifestations of his service-connected lumbar spine disability.  Per Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a (2015).  

At the August 2011 VA examination, the Veteran reported leg and foot weakness in addition to bowel problems (described as fecal leakage occurring less than one third of the day) and erectile dysfunction (described as weak erection).  Originally the examiner stated that the Veteran's intervertebral disc syndrome did not cause any bowel, bladder, or erectile dysfunction.  However, the examiner provided an addendum to the examination report, also in August 2011, stating that the Veteran's history of falls, bowel problems, and erectile dysfunction were all related to his service-connected lumbar disability.  The Veteran underwent examination and testing in October 2014 regarding male reproductive system conditions.  The examination report indicated that the Veteran had erectile dysfunction and voiding dysfunction, but stated an opinion that the erectile dysfunction was less likely as not proximately due to, or a result of, the Veteran's service-connected depression and lumbar spine disability, and that the etiology of the voiding dysfunction was unknown.  Finally, at the November 2014 VA spine examination, the examiner found that the Veteran's service-connected lumbar spine disability resulted in mild right and left lower extremity radiculopathy, but no other neurological abnormalities associated with the spine.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not, however, reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  The weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

The August 2011 addendum only includes check marks in the "yes" box for the question of whether the Veteran's bowel problems and erectile dysfunction were related to his lumbar disability, and the October 2014 male reproductive system conditions disability based questionnaire (DBQ)  merely stated that the etiology of the voiding dysfunction was unknown, there was no objective evidence to confirm that the erectile dysfunction was secondary to depression and the lumbar disability, and a review of the records did not indicate a nexus between the erectile dysfunction and the depression and lumbar disabilities.  

Unfortunately, none of the aforementioned medical opinions regarding these neurological abnormalities potentially associated with the Veteran's service-connected lumbar spine disability include sufficient rationale to allow the Board to make an educated decision as to whether separate evaluations are warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Additionally, the Board may not rely on the October 2014 examiner's statement that the etiology of the voiding dysfunction is unknown, or that an opinion as to the etiology would be speculative, without an explanation of the basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  Therefore, on remand, the Veteran should be scheduled for an additional VA examination to assess the current severity and manifestations of his service-connected lumbar disability.  The examination report must speak directly to the presence and etiology of any potentially-associated neurological disorders, to include a discussion of the relevant evidence of record which appears to either be in conflict, or to demonstrate the need for staged ratings.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In a February 2015 rating decision, the Reno RO granted a TDIU, effective May 13, 2014.  The RO explained that the effective date was set based on the day the Veteran met schedular criteria for a grant of TDIU.  In statements made to VA, the Veteran has asserted that he has not worked since his lumbar disability rendered him physically unable to continue active duty with the United States Marine Corps, in September 2009.   The Veteran submitted an application for increased compensation based on unemployability in February 2015, and remarked that, among other disabilities, he suffered from herniated disk in his lower back with lower extremity radiculopathy.  The issue of entitlement to a TDIU is thus found to have been raised by the record and is part and parcel of the Veteran's claim for an increased initial rating for his service-connected lumbar disability.  As a TDIU has already been granted, but only from May 13, 2014, the issue of entitlement to an earlier effective date for TDIU has been raised as part of the appeal perfected to the Board.    

Regulations provide that TDIU is warranted when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  VA Fast Letter 13-13 clarifies that the reference in 4.16(a) to two or more disabilities should be interpreted as applying to cases where no single disability is sufficient to meet the 60 percent criterion, and that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  VA Fast Letter 13-13 (June 17, 2013). 

At present, the Veteran's service-connected disabilities have a combined evaluation of 40 percent from September 8, 2009, 60 percent from August 9, 2011, and 90 percent from May 13, 2014; a TDIU was granted from May 13, 2014.  The effective date the Veteran meets the schedular criteria for a TDIU is therefore inextricably intertwined with the appeal of the claim for an increased initial rating for the service-connected lumbar disability, and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Records relevant to the issues of entitlement to an increased initial evaluation for the service-connected lumbar disability and an earlier effective date for the award of a TDIU remain outstanding and must be sought on remand.

A March 2014 VA mental health outpatient note recorded the Veteran's report that he had not yet begun to seek employment, but planned to use his vocational rehabilitation benefit to complete his credentialing through student teaching.  VA has a duty to obtain relevant records held by federal facilities.  As the Veteran's vocational rehabilitation file is not of record, the AOJ must attempt to obtain it.  See 38 C.F.R. § 3.159(c)(2) (2015).

Finally, the most recent VA treatment record in the claims file is a February 2015 pharmacy consult note.  The consult note lists future appointments scheduled from February 2015 through May 2015, including a pain interventional in April 2015.  Additionally, VA treatment records from May 2013, January 2013 and March 2010 denote scanned documents, viewable through Vista Imaging, which are not accessible by the Board.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ must obtain the Veteran's VA treatment records from February 2015 to the present, and ensure the complete records are associated with the claims file, to include the scanned reports mentioned above. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's complete VA vocational rehabilitation folder.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Obtain any and all of the Veteran's VA treatment records from February 2015 to the present.  Additionally, obtain a copy of the scanned reports from Vista Imaging or any other appropriate electronic records system, which include the following:  a May 29, 2013 emergency department note from Southern Nevada Health Care System (HCS); a January 16, 2013 emergency department note from S. Nevada HCS; and a March 31, 2010 scanned admin note from Long Beach VA Medical Center.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  After completing the above, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current severity and manifestations of his service-connected degenerative disc disease with hyperlordosis lumbar spine, intervertebral disc syndrome.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

Thereafter, the examiner must address the following:

a.  The examiner must conduct full range of motion studies for the thoracolumbar spine and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible. 

c.  Then, after reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the thoracolumbar spine during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

d.  The examiner must discuss whether the Veteran has any neurologic abnormalities present, specifically including but not limited to any bowel, bladder, or erectile dysfunction, and indicate whether it is at least as likely as not (50 percent probability or greater) that any such neurological abnormality identified is associated with the Veteran's service-connected lumbar disability.

*  The examiner is asked to discuss, and reconcile or explain, to the extent possible, any contradictory medical findings relating to this inquiry within the claims file.  If there are distinct periods of time during the appeal period (April 2010 to present) in which particular neurological abnormalities associated with the lumbar disability were present but then later resolved, the examiner should so state.  In connection with this inquiry, the examiner's attention is directed to the following evidence of record:

i.  May 2010 VA back examination report documenting the Veteran's report of weakness to the spine and leg, but reporting no bowel problems, bladder problems, or erectile dysfunction in relation to his spine condition.

ii.  August 2011 VA examination report documenting the Veteran's complaints of the following: weakness of the spine, leg and foot; bowel problems (slight fecal leakage occurring less than 1/3 of the day); and erectile dysfunction (described as able to achieve and maintain an erection, but weak).  In an addendum, the examiner concluded that the bowel problems and erectile dysfunction were related to the degenerative disc disease.

iii.  October 2014 male reproductive systems DBQ report documenting the Veteran's report of noting erectile dysfunction following his back injury, depressive episode, and taking of medications for these and other conditions.  The examiner opined that erectile dysfunction was less likely as not proximately due to or a result of depression and degenerative disc disease of the lumbar spine, IVDS, stating that there was no objective evidence to confirm that the erectile dysfunction was secondary to depression and the lumbar disability and that a review of the records did not indicate a nexus between the erectile dysfunction and the depression and lumbar disabilities.  No underlying rationale was given for these conclusions.

iv.  October 2014 male reproductive systems DBQ report documenting a voiding dysfunction resulting in urine leakage and increased urinary frequency as well as signs and symptoms of obstructed voiding.  The report merely states that the possible etiology of the voiding dysfunction is not known, without further explanation of whether additional information was needed to be able to reach a conclusion.

v.  November 2014 VA back examination finding mild bilateral lower extremity radiculopathy, but no other neurologic abnormalities or findings related to a thoracolumbar spine condition.
 
Although particular evidence is identified above, the examiner should not limit his or her consideration of the evidence of record to that listed above. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical opinion to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as necessary.

5.  After completing all of the aforementioned, conduct any additional development deemed necessary, then readjudicate the claim for an initial disability rating in excess of 10 percent for degenerative disc disease with hyperlordosis lumbar spine, intervertebral disc syndrome in light of all additional evidence received.  As part of this appeal, the AOJ must specifically address whether separate evaluations are warranted for any associated neurological disorders at any point during the appeal period, and decide whether entitlement to an effective date earlier than May 13, 2014 for the award of a TDIU is warranted.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




